Fourth Court of Appeals
                               San Antonio, Texas
                                      August 1, 2016

                                   No. 04-16-00103-CR

                                   Jan Huron LOPEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR8714
                         Honorable Ray Olivarri, Judge Presiding

                                     ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to September 6, 2016. NO FURTHER EXTENSIONS OF TIME WILL BE
ALLOWED.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court